DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 06/29/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPAT 10,686,319 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Regarding dependent claim 1, the prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting the combination of elements and features arranged, disposed, or provided in the manner as claimed by the applicants. Most particularly, the prior art of record fails to teach or reasonably suggest, in the claimed combination, “a battery charger, comprising: a first printed circuit board including a first plurality of through holes; a second printed circuit board separated from the first printed circuit board and including a second plurality of through holes; a plurality of metal wires coupling the first plurality of through holes of the first printed circuit board and the second plurality of through holes of the second printed circuit board; and a terminal block comprising a housing and a plurality of contacts attached to the second printed circuit board”.
Claims 2-5 depend either directly or indirectly from claim 1 and thus are also allowed for the same reasons.
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        July 28, 2022